Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 1 of 14 Page ID #:981
                                                                                         4: `'~y~




                           District CASE NO.2:18-CV-10188-AG

         IN THE UNITED STATES CENTRAL DISTRICT of CALIF0                               ~~1~~~' ~3    g~ i'4
                         SANTA ANA DIVISION                                                                  "._ ~'N
                                                                                                    ~:;~ .


                               STEVEN MARK ROSENBERG,                                    -

                                   PLAINTIFF-APPELLANT

                                                v.

                                DEFENDANTS- APPEALEES

DEUTSCHE BANK NATIONAL TRUST COMPANY,AS TRUSTEE FOR ALLIANCE
BANKCORP MORTGAGE BACKED CERTIFICATE SERIES 2007-OA-1, MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS,1NC, OCWEN LOAN SERVICING, LLC;




 TO ALL DEFENDANTS-APPELLEES : REPLY BRIEF OF PLAINTIFF-APPELLANT
STEVEN MARK ROSENBERG,FROM THE JUNE 7, 2018 JUDGEMENT IN THE UNITIED
    STATES BANKRUPTCY COURT,CENTRAL DISTRICT OF CALIFORNIA,SAN
  FERNANDO DIVISION, BANKRUPTCY CASE NO. 1:17-bk-11748-vk, ADVERSARY
PROCEEDING NO. 1:17-ap-01096-vk, THE HONORABLE JUDGE VICTORIA KAUFMAN
                                 PRESIDING


                   On Appeal from the United States Bankruptcy Court for the Central District
                   of California, San Fernando Valley
                   AP Case # 1:17-ap-01096-vk
                    Hon. Judge Andrew J. Guilford




                                                          Steven Mark Rosenberg, In Pro
                                                          106 '/2 Judge John Aiso Street
                                                          PMB # 225
                                                          Los Angeles, CA 90012
                                                          Tel. 310.971.5037
                                                          Founder@PuttingElders 1 st.org




  Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE
 Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 2 of 14 Page ID #:982




                                    II.     TABLE OF CONTENTS

          TABLE OF AUTHORITIES...................................................................

II.       INTRODUCTION AND SUMMARY OF ARGUMENT....................................4

III.      ARGUMENT.......................................................................................5

       A. Defendants Ignore Steven's Rights as a Successor in Interest Under CA Civ. Code §
          2920.7 Giving Him Standing in this Matter.....................................................5

       B. Steven's Fraud Claims are Not Time-Barred Under the Doctrines of Continuing
          Violation, Continuous Accrual, and Equitable Tolling........................................8

       C. Steven Should be Granted Leave to Amend the Complaint..............................10


IX.       CONCLUSION......................................................................................11




       Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE



                                                 ~
                                                 ~
  Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 3 of 14 Page ID #:983




                                   III.     TABLE OF AUTHORITIES

     Cases:

 Committee on Children's Television, Inc. v. General Foods Corp., 35 Cal. 3d 197, 217
(1983)................................................................................................... 7

 Morgan v. Regents of University ofCalifornia, 88 Cal. App. 4th 52,64(2000)...............8

 Lowther v. U.S. Bank N.A., 971 F. Supp. 2d 989(D. Haw. 2013)...............................8

 Elkins v. Derby, 12 Cal. 3d 410, 414(1974)........................................................9

 Addison v. State ofCalifornia, 21 Cal. 3d 313, 319(1978).......................................9

 Collier v. City ofPasadena, 142 Cal. App. 3d 917, 924(1983)..................................9

 Ryan v. Zemanian, No. 12-57286 (9th Cir. 2014)..................................................10


     Statutes:

 Cal. Civ. Code § 2920.7 ..............................................................................5-7

 Cal. Civ. Code § 2924.17..............................................................................4-10

 Cal. Civ. Code § 2924.12...............................................................................6

 Cal. Civ. Code § 583.310..............................................................................9




      Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE
 Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 4 of 14 Page ID #:984




                   INTRODUCTION AND SUMMARY OF ARGUMENT

       In their respective Answering Briefs filed on August 2, 2019(Doc. No. 41 &Doc. No.

42 ), all of the Defendants argue that the Appellant Steven Mark Rosenberg(" Steven") lacked

standing to file the adversary complaint against Defendants since he was a "non-borrower who

never assumed the subject loan"(Doc. No. 41, Pg. 22). More specifically, the Defendants argue

that the administrator of the estate should have brought the action and not Steven in his

individual capacity. Moreover, the Defendants argue that since Rosenberg allegedly "failed to

raise" violations of California Civil Code § 2924.17 in the lower court such allegations should be

disregarded.(Doc. No. 41, Pg. 23).

       More specifically, Defendants take the position that Steven merely raised the cause of

action under CA Civ. Code § 2924.17 in the "Procedural and Factual Background" section of

the Complaint and did not "list and discuss" the alleged violation. To the contrary, Steven set

forth the cause of action arising under CA Civ. Code § 2924.17 in separately entitled section of

the Complaint. In said section, Steven satisfied pleading requirements under California law.



    Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE



                                              y
 Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 5 of 14 Page ID #:985



Moreover, as a successor in interest under § 2920.7, Steven had standing to file the Complaint in

his individual capacity.

       The statutes of limitation have not run on Steven's claims. Contrary to the Defendants'

assertions that the assignments did not constitute a "continuing violation" for the purposes of

tolling the statute of limitations. Yet the facts show that the Defendants' actions were part of an

on-going pattern of fraud. Moreover, Steven's claims are entitled to equitable tolling since he

served Defendants with timely notice, the Defendants are not prejudiced, and he has at all times

acted in good faith in an effort to prosecute his claims.



                                           ARGUMENT

       A. Defendants Ignore Stevens Rights as a Successor in Interest Under CA Civ.
          Code § 2920.7 Giving Him Standing in this Matter

       Much of Defendants' Answering Briefs (the "Answers") are based on the premise that

Steven lacked standing to file the Complaint. They argue that Steven is a "non-borrower who

never assumed the subject loan and never made any payments on it".(Doc. No. 41, Pg. 22). The

Defendants then draw the illogical conclusion that only the Isadore &Norma Rosenberg Family

Trust or the administrator of Steven's fathers 's estate could have brought the action, not Steven

in an individual capacity.

       Yet, as the Defendants have done throughout the course ofthese proceedings, they ignore

applicable California State law which grants Steven the very rights that they claim he lacks.

California Civil Code § 2920.7 was enacted to protect the rights of individuals like Steven —

surviving family members of the borrower and property owner who are not listed on either the

mortgage or deed to the property. Section 2920.7 provides in relevant part that"A successor in

interest shall have all the same rights and remedies as a borrower under subdivision (a) of CA


    Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE

                                              r
 Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 6 of 14 Page ID #:986



Civ. Code Section 2923.4 and under CA Civ. Code Sections 2923.6, 2923.7, 2924, 2924.11,

2924.12, 2924.15, and 2924.17." CA Civ. Code §2920.7(e).

       CA Civ. Code Section 2920.7 also imposes a number of requirements on mortgage

servicers. Upon notification by someone claiming to be a successor in interest of a deceased

borrower, a servicer is prohibited from filing a notice of default pursuant to CA Civ. Code §

2924 until it has requested documentation of the death of the borrower from the claimant and

evidence of an ownership interest in the property. CA Civ. Code § 2920.7(a). Steven has made

repeated claims to Defendants over a period of a decade that he is the successor in interest to the

property. Moreover, Steven has demonstrated to Defendants that he was the sole beneficiary of

his father's estate (Isadore Rosenberg 1918-2008), acquiring a 100% ownership interest in the

property. Yet, Defendants have elected to ignore an entire section of the Civil Code, choosing to

file a notice of default and a Notice of Trustee's Sale without affording Steven an opportunity to

participate in a foreclosure (that is disputed) prevention alternative. See CA Civ. Code §

2920.7(d).

       Moreover, Section 2920.7(e)(2) also affords successors in interest the right to seek

injunctive relief prior to recordation of the trustee's deed upon sale. Said injunctions are to

remain in place until the servicer corrects material violations under the Code. Contrary to

Defendants' position, California law affords Steven rights prior to aforeclosure sale being

conducted.

       Defendants take the position that Steven not only failed to allege a claim under CA Civ.

Code § 2924.17, but that even if he had he would not prevail since under § 2924.17 he lacks

standing to challenge a foreclosure pre-sale. While Defendants argue in their Anwers that

violations of § 2924.17 was merely raised in the "Procedural and Factual Background" section,



    Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE
 Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 7 of 14 Page ID #:987



the cause of action appears under a separately entitled section "Violations of California Civil

 Code Section 2924.17". (Case No. 1:17-ap-01096, Doc. No.l, pg 10 ). Said section clearly

 pleads with adequate specificity facts setting forth a violation under Section 2924.17. Moreover,

 California courts have held litigants to a lower standard where "it appears from the nature ofthe

 allegations that the defendant must necessarily possess full information concerning the facts of

 the controversy." Committee on Children's Television, Inc. v. General Foods Corp., 35 Cal. 3d

 197, 217(1983).

        In fact, two of the Defendants(OCWEN & MERS),in their Answer to the Complaint

(Case No. 1:17-ap-01096, Doc. No. 9, pgs. 5-6), responded to the CA Civ. Code § 2924.17

allegations. The Defendants expressly stated that the "statute speaks for itself' and otherwise

 possessed enough information to respond to the remaining allegations. Despite the foregoing,

Defendants would now take the position that Steven failed to allege a claim under § 2924.17.

Such an argument is directly contradicted by the record in this case.

        Contrary to the Defendants' summation of Steven's allegations in the Complaint, Steven

alleges that many of the underlying foreclosure documents (i.e., notice of default and

declaration) are inaccurate and incomplete. Thus, Steven's allegations are not "predicated on the

fatally flawed theory that the Assignment to the Trust was invalid."(Case No. 1:17-ap-01096,

Doc. No. 41, Pg. 24). Rather, even if the Assignments were merely corrective and otherwise

valid as the Defendants maintain, they did not correct the underlying deficiencies that are the

subject of an action under § 2924.17. Said deficiencies are all the more egregious when one takes

into account Defendants failure to comply with § 2920.7. Defendants have full information

concerning the facts alleged in the Complaint and sufficient knowledge thereof.




     Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE
 Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 8 of 14 Page ID #:988



       It is also worth noting that Steven brought the adversary proceeding on behalf of himself

and the Estate of Isadore Rosenberg. On a Joint Status Report filed on March 9, 2018(Case No.

1:17-ap-01096-VK, Doc. No. 23, Pg. 5) Steven listed the Estate as an additional party. The

Estate is also listed as Plaintiff in the case caption on said document.

       B. Steven's Fraud Claims are Not Time-Barred Under the Doctrines of Continuing
          Violation, Continuous Accrual, and Equitable Tolling

       Defendants argue that there was no continuing violation in this case —that recent and

Subsequent "corrective" assignments made in an effort to perpetrate an earlier fraud — a forged

deed of trust —are not "sufficiently linked to the putative `forgery' of the Deed of Trust to

constitute an ongoing violation." Yet, Defendants arrive at this conclusion only by assuming that

the "corrective" assignments were proper and in no way related to the earlier forgery. Rather, as

alleged by Steven in the Complaint, the assignments are intended to further perpetrate the

Defendants ongoing fraud in an effort to foreclose on the property. See Morgan v. Regents of

University ofCalifornia, 88 Cal. App. 4th 52,64(2000)("The relevant distinction is between the

occurrence of isolated, intermittent acts of discrimination and a persistent, on-going pattern.")

       Defendants rely on Lowther v. U.S. Bank N.A., 971 F. Supp. 2d 989(D. Haw. 2013)for

the proposition that forging an assignment and using that assignment to foreclose are two

separate acts that do not constitute a continuing violation. Lowther, however, involved an unfair

and deceptive practices claim arising under Hawaii law. There, the defendant allegedly executed

an assignment and foreclosed based on that assignment some four years later. Plaintiff's

subsequent complaint fell outside of the four-year period in which to bring said claim. Thus,

Lowther did not involve similar facts that are at issue in this case. Here, Steven has alleged the

Deed of Trust was forged and that a series of fraudulent assignments spanning a period of a




    Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE
 Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 9 of 14 Page ID #:989



 decade served to perpetrate the fraud by attempting to clear up defective title. Such actions are

 clear as day evidence of an on-going pattern of harmful fraud.

        Defendants rely heavily on the fact that Steven chose to voluntarily dismiss his 2009 850

 Petition filed in probate court. The Defendants would treat the adversary complaint as some

 isolated event, a case of a litigant sitting on his rights for nearly a decade. Yet, a review of the

 docket in the probate action contradicts Defendants' assertions. Steven tirelessly prosecuted the

 matter. He overcame three demurrers &Motions to Strike and attended some four depositions.

 The end result ofthe protracted litigation was what Steven believed to be a requirement to

 dismiss the action since it had not proceeded to trial as required under California Civil Code §

 583.310. So, Steven dismissed the Petition and when he realized shortly thereafter the

 ramifications that the probate court had granted the dismissal with prejudice, he filed an appeal.

 The appeal was not decided until the end of 2016.

        Following the decision in Steven's favor, financial difficulties arose and Steven elected to

file bankruptcy. In connection therewith, Steven filed the adversary proceeding against the

Defendants. The Doctrine of Equitable Tolling applies "when an injured person has several legal

remedies and, reasonably and in good faith, pursues on." Elkins v. DeYby, 12 Cal. 3d 410, 414

(1974). The California courts require a showing of three elements for equitable tolling: "timely

notice, and lack of prejudice, to the defendant, and reasonable good faith conduct on the part of

the plaintiff." Addison v. State ofCalifornia, 21 Cal. 3d 313, 319(1978).

        The Defendants were given timely notice when Steven filed the 850 Petition some ten

 years ago. The California courts have held that the timely notice requirements is met where the

"first claim [has] been filed within the statutory period." Collier v. City ofPasadena, 142 Cal.

App. 3d 917, 924(1983). As a pro se litigant, Steven has acted in good faith, filing the instant



     Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE
Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 10 of 14 Page ID #:990



action in bankruptcy court since it was the proper venue given his Chapter 7 filing. This is not a

case where a litigant has sat on his rights.

Under California law, Steven's claims are not time-barred.

       C. Steven Should be Granted Leave to Amend the Complaint

       Defendants argue that Steven should not be granted leave to amend since "all of

Appellant's theories and claims are barred by his lack of standing and/or the running of the

applicable statutes of limitation." However, as set forth herein, Steven's claims are not barred by

either. Steven has not previously sought leave to amend. Since the Defendants have expressed

some confusion over the formatting and presentation of some of Steven's claims, notably the

cause of action under § 2924.17, Steven should be in fairness granted leave to set forth said

arguments in an Amended Complaint, a copy of which could be provided to the Court upon

request. Steven reiterates, as set forth in the Brief, that under §§ 2924.17 and 2924.12 he has

standing to bring apre-foreclosure action against Defendants for damages and/or injunctive

relief As such, Steven can show the manner in which "he can amend his complaint and how that

amendment will change the legal effect of his pleading." Goodman v. Kennedy, 18 Cal. 3d 335,

349(1976). Therefore, it cannot be said that granting Steven leave to amend the Complaint

would be futile. See Ryan v. Zemanian, No. 12-57286 (9th Cir. 2014).

       Contrary to the Defendants' claims, Steven, as a pro se litigant, is not required to file an

Appendix with his opening brief.




    Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE
Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 11 of 14 Page ID #:991




                         CONCLUSION AND PRAYER FOR RELIEF

       WHEREFORE, Steven respectfully requests that this Honorable Court enter an Order

granting the following relief:

      (a) Vacating the Bankruptcy Court's Amended Order granting Defendants' Motion for

           Judgment on the Pleadings;

      (b) Grant Steven leave to amend the Complaint to plead additional facts and causes of

           action as set forth herein; and

      (c) Grant such other and further relief as the Court deems just and proper.



                                                       Respectfully Submitted,

Dated: August 22, 2019                                                    I~,   p        fJ
                                                      ~~
                                                       .—
                                                       Steven Mark Rosenberg
                                                       Pro Se Plaintiff-Appellant




    Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE
Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 12 of 14 Page ID #:992




                                CERTICATE OF COMPLIANCE

Pursuant to Fed. R. App. P 32(a)(7)(C), I certify that:

This brief complies with the type-volume limitation of Fed. R. App. P. 32(a)(7)(B)because

this brief contains 2524 words, excluding the parts of the brief exempted by Fed. R. App. P 32

  (a)(7)(B)(iii).

This brief complies with the typeface requirements of Fed. R. App. P. 32(a)(5)and the type
style

Requirements of Fed. R. App. 32(a)(6) because this brief has been prepared in a proportionately

Spaced typeface using Times Roman 14- font.


Date: August 23, 2019


                                                               ~~ ~                      ~~~~
                                                                Steven Mark Rosenberg




    Plaintiff-Appellant REPLY to Answers by Defendants-Appellees MERS, OCWEN &DEUTSCHE


                                              ~Z
     Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 13 of 14 Page ID #:993



  NAME,ADDRESS AND TELEPHONE NUMBER OF ATTORNEYS)
STEVEN MARK ROSENBERG
106 1/2 NDGE JOHN AISO ST. #225
LOS ANGELES,CA 90012
Phone:(310)971-5037
Email: founder@puttingelders1st.org

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
STEVEN MARK ROSENBERG                                        CASE NUMBER
                                                             District Case Number: CV 18-10188-AG
                                            PLAINTIFF(S),    Bankruptcy Case No.: 1:17-bk-11748-VK
                             v.                              Adversary Case No.: 1:17-ap-01096-VK
DEUTSCHE BANK,NATIONAL TRUST CO. AS
TRUSTEE FOR ALLIANCE BANCORP MORTGAGE                                       PROOF OF SERVICE
BACKED PASS-THROUGH CERTIFICATE SERIES
2007-OA1, ET. AL           DEFENDANT(S).


     I, the undersigned, certify and declare that I am over the age of 18 years, employed in the County of
                       LOS ANGELES                                                    ,State of California, and not a
 party to the above-entitled cause. On             AUGUST 23                   ,20 19          , I served a true copy of
 PLAINTIFF/APPELLANT REPLY TO ALL DEFENDANTS(MERS,OCWEN,DEUTSCHE BANK)
 by personally delivering it to the person (s) indicated below in the manner as provided in FRCivP 5(b); by
 depositing it in the United States Mail in a sealed envelope with the postage thereon fully prepaid to the following:
(list names and addresses for persons) served. Attach additional pages if necessary.)

    Place of Mailing:   LOS ANGELES,CALIFORNIA
    Executed on       AUGUST 23     , 20 19   at                         LOS ANGELES                  ,California

    Please check one of these boxes if service is made by mail:

    ❑ I hereby certify that I am a member of the Bar of the United States District Court, Central District of
      California.
    ❑ I hereby certify that I am employed in the office ofa member ofthe Bar ofthis Court at whose direction the
      service was made.
    ~ I hereby certify under the penalty of perjury that t ore oing 's true and rrect.


                                                       Signature fPerson Making Service




                                                   PROOF OF SERVICE


                                                          !3
Case 2:18-cv-10188-AG Document 43 Filed 08/23/19 Page 14 of 14 Page ID #:994




                                       ATTACHED SERVICE LIST



   MERS(Mortgage E{ectronic Registration Systems, Inc.)
   Attn: T. Robert Finlay, Partner
   Cc: Nicole Dunn, Esq.
   4665 MacArthur Court, Suite 200
   Newport Beach, CA 92660

   Ocwen Loan Servicing, Inc.
   c/o T. Robert Finlay, Partner
   Cc: Nicole Dunn, Esq.
   4665 MacArthur Court, Suite 200
   Newport Beach, CA 92660



   Deutsche Bank National Trust in
   Alliance Bancorp Trust 2007 OA-1
   c/o Robert Garrett of Law Firm of Garrett &Tully
   225 S. Lake ,Suite 1400
   Pasadena, CA 91101



   Honorable Andrew J. Guilford
   Santa Ana Division
   Court 10D
   411 West 4~h Street
   Santa Ana, CA 92701-4516




                                                                        P~~ ~~
